Order entered July 21, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01028-CR

                         ADOLPH JUNIOR MENJIVAR, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F-1357185-U

                                           ORDER
       Appellant’s Motion for Extension of Time to File Reply Brief is GRANTED.

Appellant’s time to file a Reply Brief is extended to August 20, 2015.


                                                      /s/   BILL WHITEHILL
                                                            JUSTICE